DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2020 has been entered.


Response to Arguments
Applicant's arguments filed on October 13, 2020 have been fully considered but they are not persuasive.

The Applicant states that the cited art does not disclose "obtaining, from a storage device that stores a plurality of documents, a first document which indicates a search result related to the received search query; extracting a plurality of first words included in the search query and extracting a plurality of second words included in the first document: extracting one or more third words whose Inverse Document Frequency (IDF) is equal to or greater than a predetermined threshold value from the plurality of first words and extracting one or more fourth words whose IDF is equal to or greater than the predetermined threshold value from the plurality of second words". The Examiner respectfully disagrees.
The Applicant reasoning seems to be that “Kang may disclose ‘a plurality of first words’ and ‘a plurality of second words’. However, the plurality of first words disclosed by Kang and the plurality of second words disclosed by Kang are different from the amended features.”
However, the amendments seem to center on the concept of extracting words from a document based on a search query and then extracting other words from the document.
Kim [0057] discloses “In operation 320, the controller 212 provides the extracted search result in response to the first keyword received from the user terminal.” That is analogous to at least “extracting a plurality of first words included in the search query”.
Kim [0056 and 0057] further describe extracting second words from the document, “Also, the extractor 211 extracts at least one keyword, for example, a related keyword, (hereinafter, a second keyword)…”
That is analogous to the above argued feature.

No further specific arguments are provided.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Patent Application Publication 2016/0019304) in view of Takeuchi (US Patent Application Publication 2008/0201287) and further in view of Kang (US Patent Application Publication 2017/0154077).

Claims 1, 9 and 10: Kim discloses a non-transitory computer-readable storage medium, a method and an apparatus comprising:
	receiving a search query [0056]. [“… the extractor 211 extracts a search result corresponding to a keyword (hereinafter, a first keyword) input from a user.”]
obtaining, from a storage device that stores a plurality of documents, a first document which indicates a search result related to the received search query [0056]. [“… receiving a document that matches the received first keyword.”]
extracting a plurality of first words included in the search query and extracting a plurality of second words included in the first document [0056, 0057]. [“In operation 320, the controller 212 provides the extracted search result in response to the first keyword received from the user terminal… Also, the extractor 211 extracts at least one keyword, for example, a related keyword, (hereinafter, a second keyword) associated with the first keyword…” Also, that a “plurality of first words” is extracting is disclosed at least at Kim [0056] when it describes extracting at least one keyword. That means it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim to extract multiple keywords in order to provide more search results.]

	Kim alone does not explicitly disclose extracting one or more third words whose Inverse Document Frequency (IDF) is equal to or greater than a predetermined threshold value from the plurality of first words and extracting one or more fourth words whose IDF is equal to or greater than the predetermined threshold value from the plurality of second words.
However, Kang [0009-0010] discloses extracting words into groups, identifying which words are greater than a threshold based on an IDF and further subsetting groups based on the threshold values.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim with Kang. One would have been motivated to do so in order to identify relevant words from a corpus.

	Kim alone also does not explicitly disclose selecting on or more words from the one or more fourth words having lower similarity to the one or more third words.
However, Takeuchi [0014, 0033] discloses selecting items with low degree of similarity.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim with Takeuchi. One would have been motivated to do so in order to provide items that would normally be missed to identify user interest.
Claim 2: Kim as modified discloses the medium of Claim 1 above, and Kim further discloses:
displaying the one or more selected words on a screen of a display [0057]. 
upon designating at least one word included in the one or more selected words, obtaining a third document containing the at least one designated word [0056-0057]. [Because multiple documents based on multiple keywords may be selected/obtained, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim to explicitly select/obtain a third document as claimed in order to obtain as many documents as a user needs.]
Claim 3: Kim as modified discloses the medium of Claim 1 above, and Kim further discloses wherein: the third document further contains the word included in the received search query [0056-0057]. [Because multiple documents based on multiple related keywords may be selected/obtained, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim to have the initial keyword contained in a third document because all the keywords are related.]
Claim 4: Kim as modified discloses the medium of Claim 1 above, and Kim further discloses wherein: the outputting outputs information in which information corresponding to the first document and the information corresponding to the third document are comparable with each other [0056-0057].
Claim 5: Kim as modified discloses the medium of Claim 2 above, and Kim further discloses wherein: the outputting outputs information in which information corresponding to the first document and the information corresponding to the second document are comparable with each other [0056-0057].
Claim 8: Kim as modified discloses the medium of Claim 1 above, and Kim further discloses wherein the obtaining the first document includes: transmitting the received search query to a search engine that searches the storage device and outputs a result of a searching; and receiving a result of a searching by the search engine [0048].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Patent Application Publication 2016/0019304) in view of Takeuchi (US Patent Application Publication 2008/0201287) further in view of Kang (US Patent Application Publication 2017/0154077) and further in view of Inaba et al (US Patent Application Publication 2013/0268535).

Claim 6: Kim as modified discloses the medium of Claim 1 above, but Kim does not explicitly disclose wherein the selecting includes: classifying the plurality of extracted words into a plurality of classes; wherein the selecting selects the one or more words by selecting a class included in the plurality of classes.
However, Inaba [0103] discloses classifying extracted words and Inaba [0101] discloses selecting words based on its class.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim with Inaba. One would have been motivated to do so in order to classify keywords to obtain better search results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163